Citation Nr: 1818990	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as a result of exposure to toxic substances.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 24, 1974, to July 3, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision.  Appellate jurisdiction resides with the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2017, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that additional VA medical opinions were obtained in this case under the provisions of 38 C.F.R. § 20.903 in September 2017 and December 2017, and that in December 2017 the appellant provided a private medical opinion in support of her claim.  She was provided a copy of the September 2017 VA opinion in October 2017.  In correspondence dated in January 2018 she was provided a copy of the December 2017 VA medical opinion and notified of her right to submit additional evidence and argument.  In a subsequent January 2018 statement her service representative reported that she had no further argument or evidence to submit and that she wanted the Board to immediately proceed with the adjudication of her appeal.  The Board finds that all necessary development has been completed and that no further action is required prior to appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The appellant's Parkinson's disease was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service including as a result of exposure to toxic substances.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the appellant nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that a December 2017 private medical statement provided in support of the appeal asserted that "VA rules state that in a situation where it is impossible to know (the doses [the appellant] was exposed to) that the benefit of the doubt goes to the patient (AKA equipoise)."  Such suggest that a medical opinion must apply this standard to level of toxic substance exposure determinations.  The e Board finds it is erroneous and that further consideration is required for any opinion based upon such findings.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the benefit of the doubt doctrine under 38 U.S.C. § 5107(b) is a legal construct to be applied by an adjudicatory body when the evidence is approximately balanced, not by a medical professional when rendering an opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 106-07 (2008).  The Court has also expressly held that the benefit of the doubt doctrine "does not apply during the process of submitting and gathering evidence."  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The December 2017 private medical opinion is shown to have been based, at least in part, upon some reliance with this erroneous interpretation of VA rules.  However, the Board finds that the opinion is competent and credible otherwise as to the matters addressed.  

The Board also finds no merit to the implied statements in the December 2017 private medical statement as to the qualifications or expertise of the September 2017 and December 2017 VA medical expert.  No specific, affirmative information was provided to support this assertion.  There is also no indication based upon a review of the overall evidence of record of any significant deficiency in the opinions provided.  VA examiners are entitled to a general presumption of competence in the absence of evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (a VA medical professional is presumed competent in the absence of affirmative evidence to the contrary); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (discussing the general presumption of competence afforded to VA medical professionals).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see Hill v. McDonald, 28 Vet. App. 243, 255 (2016).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  The presumption may be applied from any continuous 90-day period of qualifying service.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(1); see also Lorenzano v. Brown, 4 Vet. App. 446, 449-450 (1993).

Certain disorders, including Parkinson's disease, if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309.  VA has established procedures for claims based on exposure to Agent Orange in locations other than the Republic of Vietnam, Thailand, Korea, or Johnson Island.  M21-1, IV.ii.1.H.7.a.

A nexus between a disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The appellant contends that she has Parkinson's disease, first diagnosed in 2006, as a result of service, including as a result of toxic substance exposure.  In her initial June 2016 claim she asserted that the disease was a result of herbicide agent (Agent Orange) exposure at Ft. McClellan, Alabama, in 1974.  She provided copies of internet source information addressing a relationship between Parkinson's disease and Agent Orange exposure and addressing additional toxic substance exposures associated with a manufacturing plant in Anniston, Alabama.  The provided information also included various documents indicating Agent Orange use and the presence of other toxic substances on or near Ft. McClellan in 1974.  

In statements and testimony the appellant described having trained and rolled in the dirt as well as drinking and showering in water on the base.  A January 2017 statement from J.C., in essence, asserted that she too had medical issues due to toxic exposure associated with her service at Ft. McClellan.  Additional statements from other servicepersons included similar assertions and included reference to additional information sources.  The appellant's sister recalled that a physician had related the appellant's disease to service and herbicide exposure at Ft. McClellan.  A friend, M.D., a registered nurse, attested to her declining health due to her Parkinson's disease.  

Service treatment records are negative for any complaints, treatment, or diagnosis associated with Parkinson's disease.  Service personnel records show that during the period from June 24, 1974, to July 3, 1974, the appellant completed the active duty training phase of the reserve component civilian acquired skill program at Ft. McClellan.  An individual training record shows that her activities during this time included 8 hours of physical readiness training, 10 hours of drill and ceremonies, 4 hours of "CBR" (presumed reference to chemical, biological, and radiological training), 10 hours of field training, 7 hours of land navigation, and 1 hour of survival, evasion, and escape training.  

Private medical records, including reports dated in September 2016 and October 2016, show that a diagnosis of Parkinson's disease has been established.  The treatment record diagnoses are without opinion as to etiology.  A March 2017 statement from C.D., D.O., found that it was more likely than not that the appellant's Parkinson's disease was related to her prior Agent Orange exposure.  No rationale was provided.  In an April 2017 statement Dr. C.D. noted the appellant was "reportedly" exposed to polychlorinated biphenyls and other toxic substances during her service at Ft. McClellan in 1974.  Her Parkinson's disease was found to be more likely than not related to this exposure.  No additional comments or rationale were provided.  A May 2017 statement from A.C.B., M.D., identified as a neurologist, found the appellant was subjected to toxic exposures of PCB's/herbicides/pesticides and other toxic substances during training at Ft. McClellan.  Her Parkinson's disease was found to be more likely than not attributable to this exposure.  No additional comments or rationale were provided.

Documents added to the appellant's record include a VA report titled "Agent Orange and Other Chemical Exposure Claims Based on Ft. McClellan  Service."  It was noted Ft. McClellan was a U.S. Army installation located  near Anniston, Alabama, and closed in 1999.  During the Vietnam era, until 1973, it served as the location of the U.S. Army Chemical School and U.S. Army Combat Development Command Chemical-Biological-Radiological (CBR) Agency.  

The report goes on to state that there had been allegations of exposure to "toxic " chemicals on the base and numerous disability claims had been filed based on supposed exposure to Agent Orange there.  It was further noted, however, that VA had no credible evidence from the Department of Defense (DoD), or other reliable source, showing the use, testing, or storage of tactical herbicides, such as Agent Orange, at Fort McClellan.  There was also no indication that CBR activity produced widespread chemical contamination on the base.  

Reference was made to a U.S. Army Toxic and Hazardous Material Agency Report from 1977 stating that field samples from around the base were negative for chemical warfare agents.  As part of the base closing in 1999, an Environmental Protection Agency (EPA) "Superfund" Report was mandated by law because the land was being turned over to civilian authorities.  Although the EPA Report did not identify any significant on-base potential environmental health risks, the "Ft. McClellan" report observed that public perception was complicated by evidence that the Monsanto Chemical Corporation, located in the nearby town of Anniston, Alabama, polluted some off-base ground water with polychlorinated biphenyls (PCBs) during the 1970s.  This led to lawsuits against the company filed by the town's citizens during the late 1990s, which were eventually settled.  These lawsuits did not involve Ft. McClellan or its military personnel.  

A follow up EPA Report from 2008, which focused on the closed off-base chemical production facility and its surrounding landfills, indicated that human health risks were minimal outside the closed facility property.  A more comprehensive 2008 report on the status of the "Anniston Army Depot" since 1999 was produced by the U.S. Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR).  It reviewed collected environmental samples of municipal and private well water and concluded that there were no apparent human health hazards from volatile organic compounds.  VA concluded that as a result of this accumulated evidence from U.S. Government sources, there was no basis for acknowledging that Veterans stationed at Ft. McClellan were exposed to Agent Orange or experienced a generalized exposure to other environmental contaminants associated with long term health effects. 

In November 2016, the Veteran provided an annotated copy of a VA internet-source report (https://www.publichealth.va.gov/exposures/fort-mcclellan/).  The report noted that some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School, and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials, likely at low levels, during their service at Fort McClellan.  Potential exposures could have included, but are not limited to: radioactive compounds (cesium-137 and cobalt-60) used in decontamination training activities in isolated locations on base, chemical warfare agents (mustard gas and nerve agents) used in decontamination testing activities in isolated locations on base, and airborne polychlorinated biphenyls (PCBs) from the Monsanto plant in the neighboring town.  Although exposures to high levels of these compounds, it was noted, had been shown to cause a variety of adverse health effects in humans and laboratory animals, there was no evidence of exposures of this magnitude having occurred at Fort McClellan.  It was specifically noted that there were currently no adverse health conditions associated with service at Fort McClellan.  

In December 2016, VA issued a formal finding in this case of a lack of information required to corroborate exposure to herbicide agent (Agent Orange) associated with the pending claim for service connection of disabilities claimed as due to this exposure.  The action taken by VA was reported.

A September 2017 VA medical opinion from M.R., M.D., identified as board certified in neurology, included a summary of the references consulted for the opinion and noted that the records had been reviewed.  The following opinions were provided:

1.  That exposure to high doses of pesticides increased the risk of Parkinson's disease.  It was noted, however, that scientists did not know whether pesticide exposure was more important than other environmental or genetic factors that were also known to increase the risk of Parkinson's disease.
2.  The examiner could not determine the appellant's level of exposure to pesticides, but there was no evidence that she had exposure to the high doses that were known to increase the risk of Parkinson's disease.  It was noted that there was an increase risk in people who had high amounts of pesticide "applied to crop acreage within a 500-m radius surrounding the subject's address."  (Fitzmaurice).  Other studies had used similar definitions. (Costello).  Distance up to 100m from the residence was considered most relevant in the study by Brouwer et al, considering pesticide drift potential of application methods used in the Netherlands.
3.  People at Fort McClellan were not known to have had exposure to agents with long term health effects.  (https://www.publichealth.va.gov/exposures/fort-mcclellan/).  It noted that in 2015 the Agency for Toxic Substances and Disease Registry (ATSDR) published as assessment of the potential health risks caused by airborne PCBs in Anniston and concluded that the concentrations found were "not expected to result in an increased cancer risk or other harmful health effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."
4.  That there was a less than 50 percent probability that the appellant's Parkinson's disease developed as a result of military service, to include as based upon credible evidence of exposure to a specific chemical and/or chemical compounds during training at Fort McClellan during the period from June 24, 1974, to July 3, 1974.

In a December 2017 private medical opinion C.B., M.D., identified as a neuro-radiologist, noted that a records review and a clinical interview were conducted.  It was asserted, in essence, that the September 2017 VA medical opinion was inadequate and had not discussed the most likely toxin to cause Parkinson's disease, trichloroethylene (TCE) which was ubiquitous throughout all Superfund reports.  An additional article reference was provided in support of TCE as a cause for Parkinson's disease.  (Trichloroethylene: Parkinsonism and complex 1 mitochondrial neurotoxicity. DM Gash., K Rutland, NL Hudson... -Annals of ..., 2008 - Wiley Online Library Results).  It was reported that this study involved three workers with workstations adjacent to a trichloroethylene source and were subjected to chronic inhalation and dermal exposure from handling trichloroethylene-soaked metal parts and had developed Parkinson's disease.  It was the opinion of Dr. C.B., considering every possible sound medical etiology/principle, that to at least the 90% level of probability, that the appellant's current diagnosis of Parkinson's Disease was caused by her exposure to TCE in service.  

The rationale for Dr. C.B.'s opinion included: 
1.  Per her military records, the Veteran entered the service fit for duty without any doctor -diagnosed illnesses. 
2.  She was exposed to TCE as per the superfund report. 
3.  TCE is known to cause Parkinson's disease. 
4.  Her current symptoms show chronicity of symptoms. 
5.  The literature supports an association between TCE and Parkinson's disease. 
6.  Her records do not support a more plausible etiology for her Parkinson's disease. 
7.  The time lag between TCE in service and her Parkinson's pathology is consistent with known medical principles and the natural history of this disease. 
8.  That the opinion by Dr. M.R. is discounted due to deficiencies in the reasoning of that physician or error with respect to the facts. 
9.  That the opinion provided (by Dr. C.B.) is consistent with the appellant's subjective lay statements and the objective findings/imaging tests/diagnoses. 

It was further noted that the opinion of Dr. M.R. had been discounted due to deficiencies in the reasoning of that physician or error with respect to the facts.  It was asserted, in essence, that the September 2017 opinion was cursory and did not consider all toxins in the superfund report, did not include all the facts nor assign any significance to the facts, did not provide any rationale concerning TCE, and included statements that contradicted each other or had a logic disconnect. 

In a December 2017 VA medical opinion addendum Dr. M.R. provided the following responses: 
1. "Whether the [appellant's] Parkinson's disease developed as a result of military service, to include based upon credible evidence of exposure to a specific chemical and/or chemical compounds during training at Fort McClellan from June 24, 1974 to July 3, 1974." 
It is my medical opinion that the [appellant's] Parkinson's disease DID NOT develop as a result of military service, to include based upon credible evidence of exposure to a specific chemical and/or chemical compounds during training at Fort McClellan from June 24, 1974 to July 3, 1974. 
I am not aware of any credible evidence that people at Fort McClellan had exposure to agents with long term health effects. In 2015, the Agency for Toxic Substances and Disease Registry (ATSDR) published an assessment of the potential health risks caused by airborne PCBs in Anniston and concluded that the concentrations found were "not expected to result in an increased cancer risk or other harmful health effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility." 
This website [https://www.publichealth.va.gov/exposures/fort-mcclellan/]was accessed December 26, 2017 and it includes the following: 
"Some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials, likely at low levels, during their service at Fort McClellan. Potential exposures could have included, but are not limited to, the following: 
Radioactive compounds (cesium-137 and cobalt-60) used in decontamination training activities in isolated locations on base. 
Chemical warfare agents (mustard gas and nerve agents) used in decontamination testing activities in isolated locations on base. 
Airborne polychlorinated biphenyls (PCBs) from the Monsanto plant in the neighboring town. 
Although exposures to high levels of these compounds have been shown to cause a variety of adverse health effects in humans and laboratory animals, there is no evidence of exposures of this magnitude having occurred at Fort McClellan. There are currently no adverse health conditions associated with service at Fort McClellan." [Bold text per website.] 
2. "It is specifically requested that the explanation include clarification of the September 2017 opinion's use of the term "pesticides" and an acknowledgement that VA has recognized an association between certain herbicide agents, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, and Parkinson's disease." 
I acknowledge that VA has recognized an association between certain herbicide agents, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, and Parkinson's disease. 
My medical opinion letter of September 30 used the term "pesticides," but this Addendum is more specific. 
3. "Clarification is additionally required acknowledging review of the April 2017 private medical opinion of [C.D.], DO, which found the [appellant's] Parkinson's disease was more likely than not related to her exposure to polychlorinated biphenyls and other toxic substances during service at Fort McClellan, and the May 2017 private medical opinion of [A.C.B.], MD, which found the [appellant's] Parkinson's disease was more likely than not attributable to her exposure to toxic substances including PCB's/herbicides/pesticides during training at Fort McClellan." 
[Dr. B.'s] opinion is, "The [appellant] was subjected to toxic exposures of PCB's/herbicides/pesticides and other toxic substances while in Basic training in Fort McClellan Alabama. It is more likely than not that her Parkinson's disease is attributable to this exposure." 
[Dr. A.C.B.] provides no evidence in this note, that the [appellant] was, in fact subjected to toxic exposures, and the ATSDR opinion contradicts his statement. If the [appellant] was exposed at all to these substances, [Dr. A.C.B.] does not assess whether the exposure was high enough to contribute to Parkinson's disease. Medical literature demonstrates that some herbicides, some pesticides, some PCBs, and some other toxic substances do increase the risk of Parkinson's disease when the exposure level is relatively high.
[Dr. D.'s] opinion is: "[appellant] was reportedly exposed to polychlorinated biphenyls and other toxic substances during her service at Fort McClellan in 1974. Per neurology opinion, her Parkinson's is more likely than not related to this exposure." 
[Dr. D.'s] note repeats the reported exposure and repeats [Dr. A.C.B.'s] opinion. He does not provide evidence in this note, that the [appellant] was, in fact subjected to toxic exposures. He does not, in fact, render an independent opinion; rather, he reports [Dr. A.C.B.'s] opinion, but does not indicate whether he agrees with it. 
Medical literature defines a higher risk for Parkinson's disease when people have a relatively high exposure to some chemicals. For example Tanner et al investigated the risks to people who had used the chemicals including rotenone, a pesticide, and paraquat, an herbicide. 
"To adjust for overall pesticide [sic] use, we categorized individuals who used pesticides on < 25 lifetime days as unexposed and others as exposed." (Rotenone, paraquat, and Parkinson's disease. CM Tanner et al. Environ Health Perspect. 2011 Jun;119(6): 866-72.) 

Other studies have found higher risks of Parkinson's disease in people who had applied the chemicals, or who lived within 100-500 meters of areas where high amounts chemical were applied, but I am not aware of studies finding higher rates of Parkinson's disease in people who had been exposed to low doses of these chemicals. 

I am given no evidence that this [appellant] applied pesticides, herbicides, PCB or other environmental toxins. I have no evidence that she lived within 500 meters of areas that were intensively treated with pesticides, herbicides, PCB or other environmental toxins. I am given no evidence that the [appellant] has had toxic exposure to pesticides, herbicides, PCB or other environmental toxins, at a level that may increase the risk of Parkinson's disease. 

It is my medical opinion that the [appellant's] Parkinson's disease DID NOT develop as a result of military service, to include based upon credible evidence of exposure to a specific chemical and/or chemical compounds during training at Fort McClellan from June 24, 1974 to July 3, 1974.

Based upon the evidence of record, the Board finds that the appellant's Parkinson's disease was not manifest during service.  The appellant is also not shown to have a continuous 90-day period of service nor to have served at a location established by VA regulations as associated with tactical herbicide or other toxic substance exposure.  Such precludes the presumption of service connection.  The Board notes that the medical and scientific evidence of record shows that toxic substances were, to some extent, present on and around Ft. McClellan in 1974.  It is conceded that the evidence demonstrates that the appellant likely had some exposure to toxic substances during service including the period from June 24, 1974, to July 3, 1974.  However, the Board emphasizes that exposure to herbicide agents, to include Agent Orange, has not been established. 

The Board finds, however, that the persuasive evidence demonstrates it is not likely that she had toxic exposure to pesticides, non-tactical herbicides, PCB, or other environmental toxins in service at a level that could increase the risk of Parkinson's disease.  The evidence as to this fact is not in equipoise.  In fact, the available service department reports as to the appellant's activities and training in 1974 and her own statements do not indicate the possibility of more than low level exposure during a relatively short period of time.  There is no evidence, nor claim, of any actual direct contact with a toxic substance in service. The claim is premised on exposure, in essence, by secondary contact with possibility contaminated soil, water, and air over the appellant's brief period of service at Ft. McClellan.  The September 2017 and December 2017 VA opinions are, therefore, found to be persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the other evidence then of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  The Court has held, however, that "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

The Board finds that the private and VA medical opinions of record are competent and credible, but that the March 2017, April 2017, and May 2017 statements from Drs. C.D. and A.C.B. as to etiology are found to warrant a lesser degree of probative weight due an absence of adequate rationale for the provided opinions.  The Board also finds no significant merit, including as a result of the clarifications provided in the December 2017 addendum, to the asserted deficiencies (made by Dr. C.B.) as to the October 2017 VA medical opinion.  Although the provided VA opinions did not specifically address the TCE exposure claim, the physician is shown to have conducted a thorough evidence and medical literature review and to have based the December 2017 opinion on a credible determination that there was no evidence that the appellant had toxic exposure to pesticides, herbicides, PCBs or other environmental toxins at a level in service that increased her risk of Parkinson's disease.  The Board further finds that the opinion of Dr. C.B. warrants a lesser degree of probative weight due to the absence in his opinion of adequate discussion of the medical and scientific literature of record indicating the association between Parkinson's disease and a "relatively high exposure to some chemicals."  Exposure at high levels to any chemical, toxin, pesticide, and/or non-tactical herbicide has not been established.

Further, to the extent the opinion of Dr. C.B. indicates Parkinson's disease in this case developed due to exposure to TCE even at relatively low, incidental, or infrequent levels of exposure, the Board finds such an opinion to be inconsistent with the other evidence of record.  The specific study cited by Dr. C.B., (Trichloroethylene: Parkinsonism and complex 1 mitochondrial neurotoxicity. DM Gash., K Rutland, NL Hudson... -Annals of ..., 2008 - Wiley Online Library Results), indicated the three workers at issue had workstations adjacent to the trichloroethylene source and were subjected to chronic inhalation and dermal exposure from handling trichloroethylene-soaked metal parts.  There is no evidence in this case that the appellant had any such direct contact with TCE or any other toxic substance during service.  

While Dr. C.B., in essence, indicated that it was impossible to know the doses of exposure to which the appellant was exposed, the Board finds it is a matter reasonably within the medical expertise of VA's physician as to whether the appellant's exposure to toxic substances, as claimed during her limited service at Ft. McClellan or otherwise during service, was not sufficiently high to have increased her risk of developing Parkinson's disease.  For these reasons, the Board finds the September 2017 and December 2017 VA medical opinions to be persuasive.

Consideration has also been given to the appellant's personal assertion that she has Parkinson's disease as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

With regard to articles and information submitted by or on behalf of the appellant, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The Board concludes that the articles and information provided in support of the claim are insufficient to establish the required medical nexus opinion.  Although the Veteran also provided copies of Board decisions noting service department determinations as to chemical exposure at Ft. McClellan, the information is not relevant to the appellant and is insufficient to establish that she had significant actual toxic substance exposure during service including the period from June 24, 1974, to July 3, 1974.

The Board acknowledges that the appellant is competent to report observable symptoms, but there is no indication that she is competent to etiologically link any such symptoms to a current diagnosis.  She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for Parkinson's disease is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for Parkinson's disease, including as a result of exposure to toxic substances, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


